COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of J. I. L. and A. V. L., Children

Appellate case number:      01-18-00319-CV

Trial court case number:    2017-01445J

Trial court:                314th District Court of Harris County

        This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The Clerk of this
Court’s June 11, 2018 notice warned appellant’s counsel that, unless an appellant’s brief
or an extension request was filed within 10 days, this case was subject to dismissal. On
June 21, 2018, appellant’s counsel, William M. Thursland, filed an unopposed motion for
a first extension of time to file a tardy brief, requesting until July 16, 2018.
        Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, the notice of appeal was timely filed on
April 20, 2018, in the trial court from the April 3, 2018 final decree for termination by
appointed counsel for the mother, N.P., setting the 180-day compliance deadline for
October 17, 2018. See TEX. R. APP. P. 26.1(b). Although appellant’s motion is
unopposed, the accelerated schedule in termination cases requires greater compliance
with briefing deadlines and greater scrutiny of extensions.
        Appellant’s counsel contends that an extension is needed because, among other
reasons, he has been busy preparing briefs or for trials in several other parental
termination cases. Counsel has not listed whether he has already requested an extension
for the brief he has due in the other case. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d).
        Accordingly, appellant’s motion for an extension of time to file appellant’s brief is
GRANTED until July 16, 2018, but no further extensions will be granted absent
extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                                               Acting for the Court
Date: June 21, 2018